                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WISCONSIN


MARIO K. WOOD,

                             Plaintiff,
       v.                                                          Case No. 20-cv-1336-bhl


MARY BEHRENDT, et al.,

                             Defendants.


                                  DECISION AND ORDER


       Plaintiff Mario Wood, who is incarcerated at the Green Bay Correctional Institution, is
representing himself in this 42 U.S.C. §1983 action. On November 16, 2020, the Court allowed
him to proceed, in part, on claims against a Jane Doe Defendant. Dkt. No. 10. On January 19,
2021, the Court ordered Wood to identify the Doe by April 19, 2021. Dkt. No. 16 at 1-2. The
Court warned him that, if he did “not identify the name of the Doe defendant (or explain to the
Court why he is unable to do so)” by the deadline, his claims against the Doe could be dismissed.
       Wood’s deadline to identify the Doe passed weeks ago, and he neither identified the Doe
nor notified the Court that he was unable to do so. Allowing Wood more time to identify the Doe
would delay the resolution of this case and potentially prejudice the named defendants.
Accordingly, the Court will dismiss Wood’s claims against the Doe based on his failure to comply
with the Court’s order.
       IT IS THEREFORE ORDERED that Wood’s claims against Jane Doe are DISMISSED.
       Dated at Milwaukee, Wisconsin this 18th day of May, 2021.
                                            BY THE COURT:

                                            s/ Brett H. Ludwig
                                            BRETT H. LUDWIG
                                            United States District Judge
